                                                                             r-------··-·-. - ·-----.
                                                                                     FILED
                              UNITED STATES DISTRICT COUR
                            SOUTHERN DISTRICT OF CALIFO                            [ MAY3.o-;l
                                                                                     __________ _:_:_J
                                                                                CLERk ..;S cJ1S I HIC: COURT
 UNITED STATES OF AMERICA,                                                   SOUTHERN DISTRICT OF CALIFORNIA .
                                                                                                          DEPUTY



                                       Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
ERNESTO ALONSO LOPEZ-PAEZ,


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      18:1546 - Fraud and Misuse of Visas, Permits, and Other Entry Documents (Felony)




Dated:

                                                    United States District Judge
